

113 S2822 ES: Dignified Interment of Our Veterans Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 2822IN THE SENATE OF THE UNITED STATESAN ACTTo require the Secretary of Veterans Affairs to conduct a study on matters relating to the burial
			 of unclaimed remains of veterans in national cemeteries, and for other
			 purposes.1.Short titleThis Act may be cited as the Dignified Interment of Our Veterans Act of 2014.2.Department of Veterans Affairs study on matters relating to burial of unclaimed
			 remains of veterans in national cemeteries(a)Study and report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall—(1)complete a study on matters relating to the interring of unclaimed
			 remains of veterans in national cemeteries under the control of the
			 National Cemetery Administration; and(2)submit to Congress a report on the findings of the Secretary with respect to the study required
			 under paragraph (1).(b)Matters studiedThe matters studied under subsection (a)(1) shall include the following:(1)Determining the scope of issues relating to unclaimed remains of veterans, including an estimate of
			 the number of unclaimed remains of veterans.(2)Assessing the effectiveness of the procedures of the Department of Veterans Affairs for working
			 with persons or entities having custody of unclaimed remains to facilitate
			 interment of unclaimed remains of veterans in national cemeteries under
			 the control of the National Cemetery Administration.(3)Assessing State and local laws that affect the ability of the Secretary to
			 inter unclaimed remains of veterans in national cemeteries under the
			 control of the National Cemetery Administration.(4)Developing recommendations for such legislative or administrative action as the Secretary considers
			 appropriate.(c)Methodology(1)Number of unclaimed remainsIn estimating the number of unclaimed remains of veterans under subsection (b)(1), the Secretary
			 may review such subset of applicable entities as the Secretary considers
			 appropriate, including a subset of funeral homes and coroner offices that
			 possess unclaimed veterans remains.(2)Assessment of State and local lawsIn assessing State and local laws under subsection (b)(3), the Secretary may assess such sample of
			 applicable State and local laws as the Secretary considers appropriate in
			 lieu of reviewing all applicable State and local laws.Passed the Senate December 10, 2014.Secretary